EXAMINER AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on December 31, 2020, and January 15, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 9,594,624 and 10,346,249, have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Status of Claims
Claim 15 is amended by the Examiner’s amendment contained herein.
Claims 1-20 are currently pending and are allowed.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Reza Sarbakhsh (Reg. No. 69,981) on January 13, 2021.


In the claims:
For claim 15, make the following changes:
15. A computer program product to resolve or prevent a computer system failure, the computer program product comprising: 
one or more  computer-readable storage  medium and program instructions stored on at least one of the one or more  computer-readable storage medium, the program instructions executable by a processor, the program instructions comprising: 
program instructions to develop, by the processor, a plurality of learned patterns of good and bad software installations using a plurality of measured snapshots associated with a computer system installation environment, the measuring being performed according to a measure of system health; 
program instructions to provide, by the processor, a probability associated with a proposed installation operation based on the developed plurality of learned patterns of good and bad software; and 
program instructions to provide, by the processor, at least one installation recommendation in response to a recovery from a system failure, wherein the provided at least one installation recommendation is based on the developed plurality of learned patterns of good and bad software installations and based on the probability associated with the proposed installation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113